        Case 1:20-cv-00685-WJ-CG Document 3 Filed 07/14/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MORRIS MORA,

              Movant,

v.                                                              No. CV 20-685 WJ/CG
                                                                (No. CR 17-02384 WJ)
UNITED STATES OF AMERICA,

              Respondent.

                ORDER PURSUANT TO CASTRO V. UNITED STATES

       THIS MATTER is before the Court on Movant Morris Mora’s Motion to Amend

Judgment and Sentence (“Motion”), filed on July 10, 2020. (CV Doc. 1); (CR Doc. 44).

The Court has also reviewed the docket in criminal case no. CR 17-02384 WJ RB. Mr.

Mora’s Motion challenges his conviction and sentence in CR 17-02384 WJ. (CV Doc. 1

at 1); (CR Doc. 44 at 1). The Court intends to recharacterize Mr. Mora’s Motion as a first

28 U.S.C. § 2255 motion to vacate, set aside, or correct sentence.

       Pursuant to Castro v. United States, 540 U.S. 375 (2003), when

              a court recharacterizes a pro se litigant’s motion as a first § 2255
              motion . . .the district court must notify the pro se litigant that it
              intends to recharacterize the pleading, warn the litigant that this
              recharacterization means that any subsequent § 2255 motion will
              be subject to the restriction on “second or successive” motions,
              and provide the litigant an opportunity to withdraw the motion or
              to amend it so that it contains all the § 2255 claims he believes he
              has.

Id. at 383. Consistent with Castro, the Court notifies Mr. Mora that it intends to

recharacterize his Motion as a first § 2255 motion and afford him an opportunity to

withdraw the motion or to amend it to add additional claims he may have. See Rule 2 of

the Rules Governing Section 2255 Proceedings for the United States District Courts
        Case 1:20-cv-00685-WJ-CG Document 3 Filed 07/14/20 Page 2 of 2



(providing that a motion to vacate, set aside, or correct sentence must: “(1) specify all

grounds for relief available to the moving party; (2) state the facts supporting each

ground; (3) state the relief requested; (4) be printed, typewritten, or legibly handwritten;

and (5) be signed under penalty of perjury by the movant or by a person authorized to

sign it for the movant.” (emphasis added)). If Mr. Mora fails to timely amend or withdraw

his Motion, then Mora’s Motion will be recharacterized and any subsequent § 2255

motions will be subject to the restriction on “second or successive” motions in 28 U.S.C.

§§ 2244 and 2255(h).

       IT IS THEREFORE ORDERED that Mr. Mora is GRANTED leave to amend or

withdraw his Motion, (CV Doc. 1), (CR Doc. 44), which the Court intends to

recharacterize as a first motion to vacate, set aside, or correct sentence under 28

U.S.C. § 2255, no later than September 15, 2020.

       IT IS FURTHER ORDERED that the Clerk of the Court MAIL a copy of this

Order, together with a form § 2255 motion and instructions, to Mr. Mora.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
